                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


ROGER DALE MEDLEY                                            CIVIL ACTION

VERSUS                                                       NO. 18-4488

JAMES LEBLANC, ET AL.                                        SECTION: “B”(3)


                            ORDER AND REASONS

     Before   the   Court   are   the       Magistrate   Judge’s   Report   and

Recommendation to dismiss Petitioner Roger Dale Medley’s request

for habeas corpus relief (Rec. Doc. 16) and Petitioner’s objections

to the Report and Recommendation (Rec. Doc. Nos. 19, 20). For the

reasons discussed below,

     IT IS ORDERED that Petitioner’s objections are OVERRULED and

the Report and Recommendation are ADOPTED as the Court’s opinion.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     In December 2012, Petitioner was charged by an indictment

alleging that he committed aggravated rape of his three-year-old

son. See State v. Medley, No. 2005 KA 0100, 2015 WL 5515980, at *1

(La. App. 1st Cir. Sept. 18, 2015). According to the record,

Petitioner’s son told his mother that the Petitioner sexually

assaulted him when the Petitioner forced the victim to perform

oral sex on him. See id. After an investigation that lasted nearly

one year, Petitioner was arrested. See id. At trial, the jury heard

testimony from the Petitioner, the Petitioner’s two witnesses, the


                                        1
victim,    the   victim’s   mother,    the   forensic     interviewer,     the

detective and the victim’s therapist. See id. at *2-4. While there

was conflicting testimony between the witnesses, 1 the jury found

the victim’s testimony sufficient. On August 7, 2014, the jury

found     Petitioner   guilty,   returning     a   responsive    verdict    of

indecent behavior with a juvenile. See id. at *1; Rec. Doc. 16 at

1 n.1.

      On August 15, 2014, Petitioner was sentenced to a term of 20

years imprisonment without the benefit of probation, parole, or

suspension of sentence. The First Circuit Court of Appeal affirmed

on September 18, 2015. See Medley, 2015 WL 5515980, at *9. On

November 18, 2016, the Louisiana Supreme Court denied his writ

application. See State v. Medley, 210 So. 3d 282. On May 9, 2017,

Petitioner filed an application for post-conviction relief. It was

denied on September 11, 2017.

      On October 30, 2017, Petitioner filed the instant federal

habeas     corpus   application.    See   Rec.     Doc.   7.   According   to



1 The first time A.M. (the victim) was interviewed by Jo Rickels (the forensic
interviewer), he did not provide any pertinent information regarding
inappropriate acts by his father. However, at the next interview a year
later, A.M. recounted the facts that he had previously told to his mother.
A.M.’s testimony for trial was consisted with the second interview. On the
other hand, the detective testified that he was suspicious that K.O. (A.M.’s
mother) might be manipulating A.M. Ms. Rickels testified that while A.M. did
show one red flag in the second interview--blurting out allegations without
being prompted to do so--, he nevertheless could have just been made aware of
the reasons concerning his second interview. A.M.’s therapist testified that
A.M. remained consistent in his story. Defendant’s sister testified that K.O.
related the abuse to her in a “nonchalant manner.” Defendant testified that
he did not commit the abuse and that K.O. was using A.M. to manipulate him.
See Rec. Doc. 16 at 7-9.

                                      2
Petitioner, there was insufficiency of evidence to convict him of

a crime. See id. On July 31, 2018, the magistrate judge reviewed

the petition and recommended it be denied with prejudice. See Rec.

Doc. 16. On August 16, 2018, Petitioner filed his first objections

to the report and recommendation. See Rec. Doc. 19. Then, on

September 17, 2018, Petitioner filed his second objections. See

Rec. Doc. 20.

LAW AND ANALYSIS

     The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) controls this Court’s review of a 28 U.S.C. § 2254 habeas

corpus petition. See Poree v. Collins, 866 F.3d 235, 245 (5th Cir.

2017)   (“Federal   habeas   proceedings   are   subject   to   the   rules

prescribed by the Antiterrorism and Effective Death Penalty Act .

. .”). Under § 2254, an application for a writ of habeas corpus

may be denied on the merits, even if an applicant has failed to

exhaust state court remedies. See 28 U.S.C. § 2254(b)(2); Jones v.

Jones, 163 F.3d 285, 299 (5th Cir. 1998). Enacted as part of the

AEDPA, the amended subsections 2254(d)(1) and (2) provide the

standards of review for questions of fact, questions of law, and

mixed questions of both.

     For pure questions of fact, factual findings are presumed to

be correct. See 28 U.S.C. § 2254(e)(1) (“In a proceeding instituted

by an application for a writ of habeas corpus . . . a determination

of a factual issue made by a State court shall be presumed to be

                                   3
correct.”).    The   applicant    has       the   burden   of   rebutting   the

presumption by clear and convincing evidence. See id. However, a

writ of habeas corpus may be granted if the adjudication of the

claim on the merits “resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2);

Hankton v. Boutte, 2018 U.S. Dist. LEXIS 126899 *1, *10 (E.D. La

June 29, 2018).

       For pure questions of law and mixed questions of law and fact,

a state court’s determination is reviewed under § 2254(d)(1). See

Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). Specifically,

with   mixed   questions,   a   state       court’s   determination   receives

deference unless the decision was either contrary to federal law

or involved an unreasonable application of federal law.                 See §

2254(d)(1); Hill, 210 F.3d at 485.

       A state court’s decision is contrary to federal law if (1)

the state court applies a rule different from the governing law

set forth in the Supreme Court’s cases or (2) the state court

decides a case differently than the Supreme Court when there are

“materially indistinguishable facts.” See Poree, 866 F.3d at 246;

Wooten v. Thaler, 598 F.3d 215, 218 (5th Cir. 2010). A state

court’s decision involves an unreasonable application of federal

law when it applies a correct legal rule unreasonably to the facts

of the case. See White v. Woodall, 134 S. Ct. 1697, 1706 (2014).

                                        4
An inquiry under the unreasonable context involves not whether the

state    court’s     determination     was    incorrect,     but   whether   the

determination was objectively unreasonable. Boyer v. Vannoy, 863

F.3d 428, 454 (5th Cir. 2017).

       The court in Boyer stated that the determination must not be

“merely wrong,” and that “clear error” will not be enough to

overturn a state court’s determination. Id; see also Puckett v.

Epps, 641 F.3d 657, 663 (5th Cir. 2011) (finding that unreasonable

is not the same as incorrect, and thus an incorrect application of

the law will be affirmed if it is not also unreasonable).               Even if

a state court incorrectly applies Supreme Court precedent, that

mistake alone, does not mean that a petitioner is entitled to

habeas relief. See Puckett, 641 F.3d at 663.

       Courts refer to the Supreme Court’s decision in Jackson v.

Virginia      when   reviewing   and   analyzing   claims     challenging    the

sufficiency of the evidence. Courts must determine, “after viewing

the evidence in the light most favorable to the prosecution,

[whether] any rational trier of fact could have found that the

essential elements of the crime [were proven] beyond a reasonable

doubt.” Jackson, 443 U.S. 307, 319 (1979). However, this review

does    not   mean   that   courts     can   reweigh   the   evidence   or   the

credibility of the witnesses. Hankton, 2018 U.S. Dist. LEXIS 126899

at *14 (quoting United States v. Young, 107 F. App’x 442, 443 (5th

Cir. 2004)).

                                         5
       The Court must review Petitioner’s claim under § 2254(d)(1)

as his claim is one of mixed law and fact. In other words, this

Court will defer to the state court’s determination unless the

petitioner shows that the result was contrary to, or involved an

unreasonable     application    of    Federal    law.    See    28      U.S.C.   §

2254(d)(1).

       First, Petitioner contends that he has never filed a habeas

corpus petition. The Court finds this argument unconvincing. Court

records clearly show that on October 30, 2017, Petitioner filled

out a document entitled “Petition under 28 U.S.C. § 2254, For Writ

of Habeas Corpus by a Person in State Custody.” See Rec. Doc. Nos.

1, 7. Originally, the U.S. District Court for the Middle District

of   Louisiana   received    the    petition.    Id.    The   case   was    later

transferred to the Eastern District of Louisiana. See Rec. Doc. 3.

Subsequently, the Court sent Petitioner a notice of deficient

filing, in which Petitioner was to complete and return to the

court. See Rec. Doc. 5. On May 31, 2018, the Petition for Habeas

Corpus was again filed into the record. See Rec. Doc. 7. On that

same    day,   the   Petitioner’s     Application       to    Proceed     without

Prepayment of Fees and Affidavit was returned to the Court and

filed into the record. See Rec. Doc. 6. This record shows that

Petitioner,    using   the   same    signature   from    the    habeas     corpus

petition, signed this application on May 21, 2018. The authorized

officer signed the Statement of Account on May 23, 2018. See id.

                                       6
at 2. Thus, the record clearly shows that Petitioner did in fact

file a habeas corpus petition.

      Second, Petitioner argues that there was a lack of evidence

to convict him of a crime. The Court finds this argument lacks

merit.   Petitioner    was   charged       with   aggravated   rape     but   was

convicted   of   the   lesser   offense     of    indecent   behavior    with   a

juvenile. However, Petitioner’s sufficiency claim will be reviewed

in regards to the elements of the charged offense—aggravated rape. 2

This is so, because at trial, the Petitioner did not object to the

jury charge involving the responsive verdict. When a defendant

fails to object to the responsive verdict charge, the court will

not overturn the conviction if the jury returns with the responsive

verdict as long as the evidence is sufficient to support the

charged offense. State v. Porretto, 468 So. 2d 1142, 1147 (La.

1985). Therefore, the Court must see if the evidence would have

supported a conviction of the greater offense; in this case,

aggravated rape being the greater offense than indecent behavior

with a juvenile.

      It is well established that the testimony of the victim alone

is sufficient evidence to support a conviction. See, e.g. State v.



2 Aggravated rape and first degree rape are the same and any reference to

aggravated rape is the same as a reference to first degree rape. See L.R.S. §
14:42(E). In Louisiana, first degree rape is committed “where the anal, oral,
or vaginal sexual intercourse is deemed to be without lawful consent of the
victim because it is committed . . . [w]hen the victim is under the age of
thirteen years.” L.R.S. § 14:42.

                                       7
Banks, 241 So. 3d 1240, 1250 (5th Cir. 2018); State v. Miller, 84

So. 3d 611, 617 (5th Cir. 2011); State v. Singleton, 922 So. 2d

647, 650 (5th Cir. 2006). In Banks, the court found that even

absent physical, medical, or scientific evidence, a conviction for

aggravated rape may be upheld based on testimony alone. 241 So. 3d

at 1250.

     In    the   instant   case,   the   elements    of     the   crime   were

established through A.M.’s testimony, in which A.M. testified that

Petitioner made him perform oral intercourse on Petitioner.                See

Medley, 2015 WL 5515980, at *1 (A.M. stated that “defendant choked

him with his ‘woodie.’”). Petitioner argues that A.M.’s testimony

was not credible. The Court finds that argument unconvincing. While

there   was   some   conflicting   evidence   at    trial    concerning    the

multiple testimonies of the witnesses, the jury still found A.M.

credible and returned a verdict against Petitioner. Therefore, the

Court found A.M. credible. See Hankton, 2018 U.S. Dist. LEXIS

126899 at *14 (quoting Ramirez v. Dretke, 398 F.3d 691, 695 (5th

Cir. 2005)(“All credibility choices and conflicting inferences are

to be resolved in favor of the verdict.”)). Since it is not the

job of the court to reweigh the credibility of the witnesses, this

Court defers to the trial court’s determination that A.M. was a

credible witness. See Hankton, 2018 U.S. Dist. LEXIS 126899 at

*14; Jackson, 443 U.S. at 319. Therefore, Petitioner has failed to

show that the state court’s decision to reject his sufficiency

                                     8
claim was contrary to, or involved an unreasonable application of

federal law.

       Third,   Petitioner   argues       that   he   is    being    forced     to

participate in these proceedings without assistance of counsel.

The Court finds that Petitioner is mistaken. Petitioner has not

requested counsel. It is only in his objections to the Magistrate

Judge’s Report and Recommendation that petitioner brings up the

issue of counsel. Furthermore, Petitioner has no constitutional

right to counsel in habeas proceedings. See In re Goff, 250 F.3d

273, 276 (5th Cir. 2001). Moreover, the record does not show a

need   for   appointed   counsel   and     Petitioner      fails    to   show   an

inability to adequately present his claims.

       New Orleans, Louisiana, this 13th day of March, 2019.



                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                      9
